Exhibit 10.3

AMENDMENT NO. 1 TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment No. 1 to Amended and Restated Employment Agreement (this
“Amendment”) is made and entered into on September 14, 2006 and effective as of
June 22, 2006, by and between Seneca Gaming Corporation, a governmental
instrumentality of the Seneca Nation of Indians of New York (the “Parent”) and
Joseph D’Amato (“Executive”).  Capitalized terms not defined herein shall have
the meanings ascribed to such terms in the Amended and Restated Employment
Agreement made and entered into as of July 13, 2004, by and between the Parent
and Executive (the “Agreement”).

WHEREAS, the Board of Directors for the Parent has adopted resolutions
expressing its desire to amend Executive’s Agreement (a) to retain Executive as
its Chief Operating Officer, (b) to extend the term of the Agreement until
September 30, 2009, (c) to increase the Executive’s Base Compensation for the
fiscal year ending September 30, 2007 and to provide for a minimum amount with
respect to the Executive’s Base Compensation for the fiscal years ending
September 30, 2008 and September 30, 2009, it being understood that the Parent
and Executive will negotiate in good faith the Executive’s Base Compensation for
each of the fiscal years ending in 2008 and 2009 prior to the end of the
immediately preceding fiscal year and that Executive’s Base Compensation for
such fiscal years may exceed (but will not be less than) the minimum amount
provided below, and (d) to make certain additional amendments.

NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, receipt of which is hereby acknowledged, the Parent and
Executive agree as follows:

1.             All applicable Sections of the Agreement are hereby amended to
reflect Executive’s new title of “Chief Operating Officer.”

2.     Sections 1, 2 and 3 of the Agreement are hereby amended in their entirety
to read as follows:


“1.           EMPLOYMENT.  EMPLOYER HEREBY EMPLOYS EXECUTIVE AS ITS CHIEF
OPERATING OFFICER.  EXECUTIVE SHALL REPORT AND BE ACCOUNTABLE TO AND WORK UNDER
THE AUTHORITY OF THE PRESIDENT AND CHIEF EXECUTIVE OFFICER AND THE BOARD OF
DIRECTORS OF PARENT (THE “BOARD”).  EXECUTIVE SHALL PERFORM SUCH DUTIES AND HAVE
SUCH RESPONSIBILITIES THAT ARE CUSTOMARY FOR SUCH POSITION AND INCLUDING THOSE
THAT MAY BE SPECIFIED FROM TIME TO TIME BY THE PRESIDENT AND CHIEF EXECUTIVE
OFFICER AND/OR THE BOARD THAT ARE NOT INCONSISTENT WITH SUCH POSITION.


2.             TERM.  THE TERM OF THIS AGREEMENT SHALL COMMENCE AS OF JUNE 22,
2006 (THE “EFFECTIVE DATE” OR “COMMENCEMENT DATE”) AND TERMINATE ON SEPTEMBER
30, 2009 (THE “TERMINATION DATE”), UNLESS RENEWED BY A SUBSEQUENT WRITTEN
AGREEMENT OF THE PARTIES.


--------------------------------------------------------------------------------





3.             COMPENSATION.

(a)                                  Executive shall be paid an annual base
salary (“Base Compensation”) of (i) Eight Hundred and Twenty Five Thousand
Dollars ($825,000) for the period commencing on the Effective Date and ending
with Employer’s fiscal year ending September 30, 2006; (ii) Eight Hundred and
Twenty Five Thousand Dollars ($825,000) for Employer’s fiscal year ending
September 30, 2007; (iii) a minimum of Eight Hundred and Twenty Five Thousand
Dollars ($825,000) for Employer’s fiscal year ending September 30, 2008, such
minimum amount subject to increase based upon negotiations which Parent and
Executive hereby agree to enter into and complete in good faith prior to
September 30, 2007; and (iv) a minimum of Eight Hundred and Twenty Five Thousand
Dollars ($825,000) for Employer’s fiscal year ending September 30, 2009, such
minimum amount subject to increase based upon negotiations which Parent and
Executive hereby agree to enter into and complete in good faith prior to
September 30, 2008 with respect to his service for the Employer, with a salary
review by the Board each fiscal year thereafter at which time the Board shall
determine whether, in its sole discretion, Executive’s Base Compensation shall
be increased.  Such salary shall be payable periodically in accordance with the
Employer’s regular payroll practice.


(B)                                 FOR THE FISCAL YEAR ENDING SEPTEMBER 30,
2006, EXECUTIVE SHALL BE ELIGIBLE FOR SEVENTY-THREE PERCENT (73%) OF THE ANNUAL
PERFORMANCE BONUS SET FORTH IN SECTION 3(B)(III) OF EXECUTIVE’S AMENDED AND
RESTATED EMPLOYMENT AGREEMENT, IF THE PERFORMANCE TARGET IS MET.


THE ANNUAL PERFORMANCE BONUS DESCRIBED ABOVE SHALL BE REFERRED TO AS “BONUS
COMPENSATION” FOR SUCH FISCAL YEAR.


(C)                                  EXECUTIVE SHALL ALSO BE ELIGIBLE TO RECEIVE
ANY ADDITIONAL PERFORMANCE OR INCENTIVE COMPENSATION WHICH IS APPROVED BY THE
BOARD IN ITS SOLE DISCRETION.  SAID ADDITIONAL PERFORMANCE OR INCENTIVE
COMPENSATION, IF ANY, SHALL BE IN ADDITION TO AND SHALL NOT LESSEN OR REDUCE THE
BASE COMPENSATION OR BONUS COMPENSATION.


(D)                                 EXECUTIVE SHALL BE PROVIDED WITH COVERAGE
UNDER THE EMPLOYER’S EMPLOYEE BENEFIT INSURANCE PROGRAMS AND RETIREMENT
PROGRAMS, IF ANY, AT LEAST EQUAL TO THE COVERAGE PROVIDED TO OTHER SENIOR
EXECUTIVE OFFICERS OF THE EMPLOYER.


(E)                                  SHOULD EXECUTIVE BECOME UNABLE TO PERFORM
THE DUTIES REQUIRED UNDER THIS AGREEMENT AS A RESULT OF TEMPORARY, DOCUMENTED
MEDICAL DISABILITY, HE SHALL BE ELIGIBLE TO CONTINUE TO RECEIVE BASE
COMPENSATION FOR A PERIOD OF UP TO ONE HUNDRED AND EIGHTY (180) DAYS.

2


--------------------------------------------------------------------------------





(F)                                    COMPENSATION, IF ANY, DUE UNDER
PARAGRAPHS 3(B) OR 3(C) OF THIS AGREEMENT SHALL BE PAYABLE WITHIN NINETY (90)
DAYS AFTER THE CLOSE OF THE FISCAL YEAR WITH RESPECT TO WHICH IT IS EARNED.”

3.                                       Section 6(a) of the Agreement is hereby
amended to read as follows:

“Executive acknowledges that:  (i) as a result of Executive’s employment  with
the Employer, he will obtain secret, proprietary and confidential information
concerning the business of the Employer, including, without limitation, business
and marketing plans, strategies, employee lists, patron lists, operating
procedures, business relationships (including persons, corporations or other
entities performing services on behalf of or otherwise engaged in business
transactions with the Employer), accounts, financial data, know-how, computer
software and related documentation, trade secrets, processes, policies and/or
personnel, and other information relating to the Employer (“Confidential
Information”); (ii) the Confidential Information has been developed and created
by the Employer at substantial expense and the Confidential Information
constitutes valuable proprietary assets and the Employer will suffer substantial
damage and irreparable harm which will be difficult to compute if, during the
term of the Agreement and during the Restricted Period, Executive should enter a
Competitive Business (as defined herein) in violation of the provisions of this
Agreement; (iii) the Employer will suffer substantial damage which will be
difficult to compute if, during the term of the Agreement or thereafter,
Executive should solicit or interfere with the Employer’s employees or patrons
or should divulge Confidential Information relating to the business of the
Employer; (iv) the provisions of this section 6 are reasonable and necessary for
the protection of the business of the Employer; (v) the Employer would not have
hired or employed Executive unless he signed this Agreement; and (vi) the
provisions of this Agreement will not preclude Executive from other gainful
employment.  “Competitive Business” shall mean any gaming establishment which
provides to its patrons games of chance such as slot machines, card games,
roulette, and similar games in the State of New York or within the 100 mile
radius of Nation Territory.”

4.                                       Section 6(e) of the Agreement is hereby
amended to read as follows:

“By executing this Agreement, Executive acknowledges that he understands that
the Employer’s ability to operate its business depends upon its ability to
attract and retain patrons.  Therefore, during the Restricted Period, Executive
shall not, directly or indirectly, solicit, contact, interfere with, or endeavor
to entice away from the Employer any of its current or potential patrons or any
such persons or entities that were patrons of the Employer within the one year
period immediately prior to Executive’s termination of employment.”

5.             Effect on the Agreement.  Except as specifically amended or
waived by this Amendment, all terms and conditions of the Agreement shall remain
in full force and effect. 

3


--------------------------------------------------------------------------------




From and after the Effective Date hereof, all references to the “Agreement”
shall mean such Agreement (as defined herein) as amended hereby.

6.             Counterparts.  This Amendment may be executed in counterparts
each of which shall be deemed to be an original but all of which shall
constitute one and the same agreement.

[Signature Page Follows]

4


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties have caused this Amendment to be
executed on its behalf by its officers thereunto duly authorized as of the day
and year first written above.

 

SENECA GAMING CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ John Pasqualoni

 

 

Name:

 

John Pasqualoni

 

 

Title:

 

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

 

/s/ Joseph A. D’Amato

 

 

Name:

 

Joseph A. D’Amato

 

5


--------------------------------------------------------------------------------